Citation Nr: 1103751	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-13 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to a compensable rating for bilateral hearing 
loss.  

2.  Entitlement to a rating in excess of 10 percent for tinnitus.  

3.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD), prior to August 12, 2008.

4.  Entitlement to an initial rating in excess of 70 percent for 
PTSD from August 12, 2008.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1973.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and March 2010 rating decisions of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The issue if entitlement to TDIU is deemed to be a component of 
the increased rating claims on appeal.  See Rice v. Shinseki, 22 
Vet. App. 447, 451 (2009).  Accordingly the issues are as stated 
on the title page of this decision.


FINDINGS OF FACT

1.  A November 2007 audiologic evaluation revealed puretone 
threshold averages of 30 in the right ear and 36.3 in the left 
ear, with speech recognition at 84 percent for the right ear and 
88 percent for the left ear.  

2.  A January 2010 audiological evaluation revealed puretone 
threshold averages of 43 in the right ear and 48 in the left ear, 
with speech recognition at 84 percent for the right ear and left 
ear.  

3.  Throughout the rating period on appeal, the Veteran has been 
assigned the maximum available 10 percent evaluation for his 
service-connected tinnitus.  

4.  The competent and probative medical evidence of record 
demonstrates that prior to August 12, 2008, the Veteran's PTSD 
was characterized by a depressed mood, nightmares, sleep 
disturbance, and occasional panic attacks, with no  
hallucinations, and with intact insight and judgment.  

5.  As of August 12, 2008, the record reflects an increase in 
psychiatric symptoms to include anger outbursts, paranoia, 
grossly inappropriate behavior and gross impairment of 
communication, with some subsequent improvement of these 
symptoms; the overall disability picture was not productive of 
total occupational or social impairment.  

6.  The Veteran has a combined disability rating of 70 percent.  

7.  The Veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation 
consistent with his education and educational background.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1155, 5102, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 
(DC) 6100 (2010).  

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. 
§§ 1110, 1155, 5102, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.87, DC 6260 (2010).  

3.  Prior to August 12, 2008, the criteria for an initial rating 
in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 1155, 5102, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.130, DC 9411 (2010).  

4.  The criteria for an initial rating in excess of 70 percent 
for PTSD from August 12, 2008, have not been met.  38 U.S.C.A. 
§§ 1110, 1155, 5102, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.130, DC 941 (2010).  

5.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the Veteran 
from the RO (to include letters dated in June 2004, December 
2004, September 2007, January 2008, September 2008, August 2009, 
and December 2009) specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the Veteran 
and the VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially 
satisfied the notification requirements of the VCAA by way of 
these letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; and (3) informing the Veteran 
about the information and evidence he was expected to provide.

The United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Veteran was provided with 
notice of this information in several of the VCAA letters 
mentioned above, to include correspondence dated in September 
2007, September 2008, August 2009, and December 2009.  Such 
notice was timely as to the hearing loss and tinnitus claims. 
With respect to the PTSD claim, the notice was not timely, but 
this deficiency was cured by the subsequent issuance of a 
supplemental statement of the case.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Second, VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-service medical treatment records, VA examinations, 
and statements from the Veteran and his representative.  There is 
no indication that there is any additional relevant evidence to 
be obtained by either VA or the Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2010).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded history, 
including service treatment records.  38 C.F.R. §§ 4.2, 4.41 
(2010).  The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.   
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).  

The Veteran has challenged the initial disability ratings 
assigned to the service-connected bilateral hearing loss and 
tinnitus, as well as PTSD, by seeking appellate review.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Separate ratings may be assigned 
for separate periods of time based on the facts found, a practice 
known as "staged" rating.  Fenderson, 12 Vet. App. at 126.

Under the laws administered by VA, the Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).

Entitlement to a compensable rating for bilateral hearing loss 
and entitlement to an initial rating in excess of 10 percent for 
tinnitus.

Throughout the rating period on appeal, a noncompensable rating 
has been assigned for hearing impairment, and a 10 percent rating 
has been assigned for tinnitus.  The Veteran contends that higher 
ratings are warranted.  

Background

When examined by VA in November 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
45
40
LEFT
20
25
55
45
45

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  The 
average puretone threshold loss in the right ear was 30 decibels 
and average puretone threshold loss in the left ear was 36.3.  

At the November 2007 evaluation, the Veteran complained that he 
had difficulty hearing in a background of noise.  There was a 
constant buzzing with tinnitus in both ears.  

Additional VA audiological examination was conducted in January 
2010.  At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
55
60
LEFT
15
25
45
55
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 84 percent in the left ear.  The 
average puretone threshold loss in the right ear was 43 decibels 
and average puretone threshold loss in the left ear was 48.  
Tinnitus was constant in both ears.  

Analysis

Hearing Loss

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 
4.85, DC 6100, which sets out the criteria for evaluating hearing 
impairment using pure tone threshold averages and speech 
discrimination scores.  Numeric designations are assigned based 
upon a mechanical use of tables found in 38 C.F.R. § 4.85, and 
there is no room for subjective interpretation.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, and as measured by puretone audiometric tests 
in the frequencies 1000, 2000, 3000, and 4000 cycles per second, 
or hertz (Hz).

The rating criteria for hearing loss establish 11 auditory acuity 
levels, designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  The rows in 
Table VI (38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.

The numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the row appropriate 
for the percentage of discrimination and the column appropriate 
to the puretone decibel loss.

The percentage disability evaluation is found from Table VII (38 
C.F.R. § 4.85) by intersecting the row appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the column appropriate to the numeric designation level for 
the ear having the poorer hearing acuity.  For example, if the 
better ear has a numeric designation Level of "V" and the poorer 
ear has a numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2010).

In addition, under 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies, 1000, 2000, 
3000, and 4000 Hz, is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever results 
in the higher numeral.  Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.

On the basis of the findings noted above, the Veteran's puretone 
threshold averages for the right and left ear were 30 and 36.3 in 
2007.  His speech recognitions scores were 84 percent in the 
right ear and 88 percent in the left ear.  None of the results 
from this test fall demonstrate any exceptional pattern of 
hearing loss under 38 C.F.R. § 4.86.  Application of Table VI 
results in an assignment of Roman Numeral II for each ear.  
Subsequent application of Table VII results in a "0" percent or 
noncompensable evaluation under 38 C.F.R. § 4.85.  

Similarly, the Veteran's puretone threshold averages of the right 
and left were 43 and 48 in 2010.  His speech recognition scores 
were 84 percent bilaterally.  Again, none of the results from 
this test fall into one of the exceptional patterns in the 
regulations.  Application of Table VI results in an assignment of 
Roman Numeral II for each ear.  Subsequent application of Table 
VII again results in a "0" percent or noncompensable evaluation 
under 38 C.F.R. § 4.85.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a compensable rating for bilateral 
hearing loss, as the criteria for a compensable rating have not 
been met for the rating period on appeal.  

The Board also acknowledges Martinak v. Nicholson, 21 Vet. App. 
455 (2007), in which the Court noted that, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  In this regard, the January 2010 
examiner noted the Veteran's need to ask people to repeat 
themselves, and that misunderstood conversations cause him 
frustration.  Such affects on daily life have been considered, 
but given the objective findings, there is still no basis for 
assignment of a compensable evaluation here.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record)

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate. An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected hearing loss 
at issue, but the medical evidence reflects that those 
manifestations are not present in this case. Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disorder.  As such, 
extraschedular referral is not in order here.

Finally, it is noted that the Board has considered the doctrine 
of reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on the 
merits.  Thus, the Board is unable to identify a reasonable basis 
for granting the veteran's claims.  

Tinnitus

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent evaluation for tinnitus pursuant to DC 
6260.  A 10 percent evaluation represents the maximum available 
benefit for tinnitus under DC 6260.  Accordingly, that code 
cannot serve as a basis for a higher evaluation.

To the extent that the Veteran's request for a rating in excess 
of 10 percent for tinnitus can be construed as a request for 
assignment of separate 10 percent evaluations for each ear, the 
Board calls attention to Smith v. Nicholson, 19 Vet. App. 63 
(2005).  In that case, the United States Court of Appeals for 
Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 
2003 versions of DC 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed the CAVC decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus cases affected by the 
Smith decision.

In Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC had erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and DC 6260, which limit a Veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.

As noted, the Veteran's service-connected tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  38 
C.F.R. §4.87, DC 6260.  There is no legal basis upon which to 
award separate schedular evaluations for tinnitus in each ear, or 
to otherwise award a rating in excess of 10 percent.  Therefore, 
the Veteran's appeal in this regard must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



Increased rating- PTSD

Background

Upon rating determination in June 2006, the Veteran was assigned 
a 30 percent evaluation for his PTSD pursuant to 38 C.F.R. 
§ 4.130, DC 9411 (2010).  While the initial grant of service 
connection was assigned from September 2004, an earlier effective 
date was granted in an April 2009 rating determination.  
Ultimately, the 30 percent rating was assigned from June 7, 2004.  
In the April 2009 rating decision, an increased rating of 70 
percent was assigned from a VA examination date of August 12, 
2008.  The Board will now look at these periods in question to 
determine if increased ratings are warranted for the Veteran's 
service-connected PTSD, prior to and after August 12, 2008.  

Clinical reports show that the Veteran was essentially treated in 
the late 1990s and in 2002 through 2004 for substance abuse.  
Review of these records shows that he often reported psychiatric 
symptoms, including depression.  

When seen on September 7, 2004, the Veteran was neat in 
appearance and well dressed.  His speech was normal in rate and 
volume, and his behavior was pleasant and cooperative.  His mood 
was mildly depressed, and his affect was anxious and occasionally 
tearful.  His thought processes, insight, and judgment were 
intact.  There was no evidence of suicidal ideation, homicidal 
ideation, delusions, or hallucinations.  He reported nightmares, 
flashbacks, and intrusive recollections, as well as significant 
trouble sleeping.  He also described significant irritability and 
endorsed social avoidance.  A Global Assessment of Functioning 
(GAF) score of 50 was assigned.

VA records reflect that the Veteran returned to the clinic in 
March 2005 after a two month absence that he attributed to a lack 
of transportation.  He agreed to attend regular sessions.  In 
April 2005, he reported recent episodes of panic and insomnia.  
In May 2005, he reported improvement in sleep duration and 
quality, mood, and irritability with medication.  He appeared 
calm, mildly dysphoric, but not suicidal.  Insight and judgment 
were intact.  

A June 2005 document as to the Veteran's competency to perform 
his job as a switchboard operator reflects that he was unable to 
meet performance requirements although he took the competency 
test on three occasions.  It was noted that he would lose his job 
if he failed the test one more time.  

VA records in August 2005 reflect that the Veteran reported a 
worsening of symptoms due to losing his job.  He reported poor 
concentration and irritability.  

When examined by VA in September 2005, the Veteran's orientation 
was within normal limits.  His appearance and hygiene were noted 
to be appropriate, as was his behavior.  His affect and mood were 
noted to be abnormal with flattened affect.  Communication and 
speech were within normal limits.  He was noted to have panic 
attacks as often as 2 times per month with each episode lasting 
for 30 minutes.  The attacks included chest tightness, shortness 
of breath, feeling as if he was going to faint, and tingling in 
the extremities.  There was no report or evidence of delusions or 
hallucinations.  Obsessional rituals were absent.  His thought 
processes were appropriate, and his judgment was not shown to be 
impaired.  His abstract thinking was normal, and his memory was 
within normal limits.  Suicidal/homicidal ideation was absent.  
The examiner found that the Veteran did not have difficulty 
performing activities of daily living, but he did have difficulty 
establishing and maintaining effective work and social 
relationships because of irritability and isolation.  The 
examiner also noted that the Veteran had no difficulty in 
understanding commands.  He appeared to pose no threat or 
persistent danger or injury to himself or others.  A GAF score of 
50 was assigned.

In October 2005, the Veteran reported an improved mood with less 
irritability and anxiety.  He reported fair concentration but 
continued to have occasional intrusive recollections and 
difficulty with loud noises.  His sleep was better, and he 
reported less nightmares.  He further reported nightmares about 
once per week to every 10 days.  

In January 2006 through March 2006, the Veteran reported the 
return of insomnia, nightmares, and irritability.  In August 
2006, he reported improved quality and duration of sleep with 
medication.  He reported that he continued to have nightmares.  
He also had a poor appetite with weight loss, problems with 
memory, and problems with concentration.  The examiner stated 
that it seemed that the Veteran was suffering with limited 
symptoms panic attacks.  In November 2006, he reported being 
troubled by frequent nightmares of the Moroccan event and 
reported visual and auditory hallucinations.  He reported mild 
panic attacks.  His irritability had remained improved since he 
started medication.  In December 2006, a major theme of his 
session was his unemployed status.  He reported being concerned 
about his financial status and his future.  

In a July 2006 statement, the Veteran reported that he continued 
to receive PTSD treatment at a VA facility.  He reported symptoms 
of insomnia, nightmares, panic attacks, anxiety, unreliability, 
and being unmotivated.  He continues to have problems with work 
and social relationships.  He did not feel sociable and was 
depressed.  

In a March 2007 statement, a VA social worker noted that the 
Veteran had been followed in the clinic since September 2004 for 
PTSD.  Because of this condition, he had trouble sleeping, and 
when he did sleep he experienced nightmares.  He was bothered 
with intrusive recollection of the events that created his 
trauma.  He was socially avoidant, and his traumatic experiences 
seemed immediate to him.  He had had a difficult time maintaining 
employment due to his condition.  He was followed in a mental 
health clinic for psychotherapy to help him to cope more 
effectively with his PTSD and was taking medications for his 
condition.  

In a May 2007 statement, the Veteran complained that his PTSD 
affected his ability to find and keep a job.  

When seen by VA in June 2007, the Veteran reported panic attacks, 
recurrent dreams, intrusive thoughts, and flashbacks.  On mental 
status evaluation, he appeared tense and guarded.  His speech was 
normal and coherent.  There were no acute psychotic symptoms.  He 
denied hallucinations, but his thought content was noted for 
intrusive thoughts and mistrust.  He denied suicidal and 
homicidal ideation.  His mood was depressed and anxious.  Insight 
and judgment were intact.  A GAF score of 50 was assigned.

During VA evaluations on October 30, 2007, and January 22, 2008, 
the Veteran's speech was monotonous.  His mood was depressed, and 
his affect was constricted.  His insight and judgment were 
unimpaired.  His GAF score was 45.  When seen On March 20, 2008, 
his mood was depressed and frustrated.  His affect was 
constricted and stable.  On June 5, 2008, he reported problems 
with insomnia.  His sleep medication (Ambien) did not work well 
and another medication was prescribed.  

When examined by VA in August 2008, the Veteran reported sleep 
disturbance and nightly nightmares.  He had been isolating 
himself at home.  He also reported anger outbursts where he 
tended to break objects.  His mood was depressed.  On mental 
status evaluation, he had good eye contact and clear speech.  His 
thoughts were linear and goal directed.  He reported intermittent 
suicidal ideation (he denied any plan) and some vague nighttime 
hallucinations.  His mood was depressed with constricted affect.  
His judgment and insight were unimpaired.  The examiner noted 
that he had PTSD related paranoia and one of his medications was 
increased.  His GAF score was 45.  

During a private examination in August 2008, the Veteran had 
grossly inappropriate behavior and did not want to talk about 
past events.  It was noted that he had disturbance in motivation 
and mood.  He appeared on edge and angry throughout the 
examination.  Communication was grossly impaired.  The examiner 
noted that the Claimant was illogical, obscure, and had 
irrelevant speech.  Concentration was within normal limits and 
panic attacks were not noted.  According to the examination, he 
was very suspicious and paranoid.  He also had intermittent 
delusions and hallucinations.  Thought processes were impaired, 
but his judgment and abstract thinking were normal.  Memory was 
mildly impaired.  Suicidal and homicidal ideation was absent.  
The examiner continued the diagnosis of PTSD.  According to the 
examiner, the Veteran's condition affected social and 
occupational functioning, and he opined that the Veteran was not 
capable of working in a highly organized enterprise.  His GAF 
score was 49.  

When examined at a VA facility in October 2008, the Veteran 
reported that he felt calmer during the day with his medication.  
However, he still was isolating at home.  He reported decreased 
paranoia and anger outbursts.  He had intermittent homicidal and 
suicidal ideations.  In March 2009, the Veteran reported that was 
sleeping better now that his medications had been adjusted.  
Mental status evaluation showed a less constricted affect.  
Thoughts were linear and goal-directed, and devoid of delusions.  
He denied current suicidal and homicidal ideation and displayed 
fair insight and judgment.  The examiner assessed a GAF score of 
45.

Social Security Administration (SSA) records shows that the 
Veteran was determined to be disabled as of November 16, 2006 due 
to symptoms associated with his PTSD, in addition to degenerative 
disc disease (DDD) and arthritis.  The Veteran has reported that 
he last worked in November 2006.  

In an August 2009 statement, the Veteran indicated that his PTSD 
symptoms were very debilitating.  He was constantly restless with 
insomnia, suicidal ideation, constant irritability, and isolation 
from others.  He had intrusive thoughts that others were trying 
to hurt him, and he heard voices at night and during the day.  He 
also reported almost daily nightmares.  

D.M. reported in an August 2009 statement that she had been with 
the Veteran for 3 years and spent 3-4 nights per week with him.  
She noted that he was often preoccupied with noises and got very 
upset for no reason at all.  He showed paranoia and tended to 
break things.  She felt that he was unable to be employed because 
of his PTSD symptoms.  She helped with his hygiene as she bathed 
and shaved him every day.  She cooked and did his laundry.  

Analysis

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, DC 9411, PTSD will be rated as 
follows:

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name -100 percent.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships-70 percent.

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships- 50 
percent.

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events)-30 percent.

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events) - 10 percent.

A mental condition has been formally diagnosed, but symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication - 0 
percent.  

The Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness." [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

Entitlement to an initial rating in excess of 30 percent for 
PTSD, 
prior to August 12, 2008

After reviewing the evidence of record, the Board finds the 
initial evaluation of 30 percent for the Veteran's service-
connected PTSD to be appropriate for the rating period from the 
date of claim, June 7, 2004, through August 11, 2008.  

The medical evidence for this period shows that while his mood 
was depressed and his sleep disturbance included nightmares and 
flashbacks, he only had occasional panic attacks, and his insight 
and judgment were essentially unimpaired.  His concentration and 
memory were essentially within normal limits, and he did not 
report chronic hallucinations.  Moreover, the evidence does not 
reflect speech or communication difficulties.  To the contrary, 
speech and thought processes were consistently described as 
normal during the period in question.

While the Board acknowledges these symptoms and their impact on 
the Veteran's occupational social relationships, it is concluded 
that such findings fail to demonstrate that the disturbances in 
motivation and mood affected the Veteran's ability to function 
independently, appropriate, and effectively to such an extent as 
to warrant the next higher 50 percent rating pursuant to DC 9411 
for this rating period.  There is considerable evidence of the 
Veteran's difficulty in establishing and maintain effective work 
and social relationships, but, the overall evidence shows that 
these difficulties are not nearly severe enough to warrant the 50 
percent evaluation for this portion of the rating period on 
appeal.  In essence, while the Veteran may have some intermittent 
periods of occupation and social impairment, as described in the 
30 percent rating, it does not rise to the level of reduced 
reliability and productive or difficulty in establishing and 
maintaining effective relationships, as described in the 50 
percent rating.  

The Board also recognizes the Veteran's GAF scores throughout the 
pendency of his appeal.  The record indicates GAF scores were 
consistently between 45 and 50.  These scores are found to be 
consistent with the demonstrated symptomatology of record.  Such 
GAF scores are indicative of serious symptoms, but when 
considering the evidence as a whole, do not justify assignment of 
the next higher 50 percent rating.  An evaluation is based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (2010).

The Board is aware that the symptoms listed under the 50 percent 
evaluation are essentially examples of the type and degrees of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 50 percent 
evaluation.  Nevertheless, the Board finds that the record does 
not show that he manifested symptoms that equal or more nearly 
approximate the criteria for a 50 percent evaluation for the 
rating period on appeal.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  



Entitlement to an initial rating in excess of 70 percent for PTSD
from August 12, 2008.

The Board also finds that the treatment reports beginning on 
August 12, 2008, bear a marked change in the Veteran's 
symptomatology.  For example, the treatment report dated August 
12, 2008, noted intermittent suicidal ideation and 
hallucinations.  There also appeared to be an increase in the 
severity of anger outbursts and paranoia.  Moreover, there was 
gross impairment of communication and grossly inappropriate 
behavior.  Such symptoms however, are found to be fully accounted 
for by the 70 percent evaluation already in effect during the 
period in question.  An increased disability rating of 100 
percent is thus not found to be warranted.

The most recent treatment records dated through March 2009 show 
no gross impairment in thought process or communication.  In 
March 2009, the Veteran's thought processes were noted to be 
linear, goal directed, and devoid of delusions.  His insight and 
judgment were fair.  Additionally, the current record does not 
reflect that the Veteran is in persistent danger of hurting 
himself or others.  Occasional references to suicidal ideation 
are shown, but he now denies suicidal and homicidal thoughts.  
There are also no reports of disorientation as to time or place 
or of loss of memory for names of close relatives, the Veteran's 
own occupation or his name.  

The Board is aware that the symptoms listed under the 100 percent 
evaluation are essentially examples of the type and degrees of 
symptoms for that evaluation, and that the Veteran need not 
demonstrate those exact symptoms to warrant a 100 percent 
evaluation.  Nevertheless, the Board finds that the record does 
not show that the Veteran manifested symptoms that equal or more 
nearly approximate the criteria for a 100 percent evaluation for 
the rating period on appeal.  Mauerhan, supra.  



Extraschedular Consideration for PTSD Claims

In this instance, the symptoms of the Veteran's PTSD are 
accounted for in the 30 percent evaluation prior to August 12, 
2008, and the 70 percent thereafter, which compensates for the 
occupational and social impairment.  The Board finds DC 9411 
adequately addresses the Veteran's symptoms.  As such, the DC for 
the Veteran's service-connected PTSD adequately describes the 
current disability levels and symptoms and, therefore, a referral 
for an extraschedular rating is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Entitlement to a TDIU

Background and Analysis

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16 (2010).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. § 
4.16(a) (2010).  The Court noted the following standard announced 
by the United States Eighth Circuit Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' 
before the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at in 
a practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is realistically 
within the physical and mental capabilities of the claimant.  
Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon 
individual unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only asks 
for TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-
35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(Dec. 27, 1991).

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non-service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) 
(2010).

Pursuant to 38 C.F.R. § 4.16(b), when a Claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 (2010).

The Veteran's formal claim for a TDIU was received in August 
2008.  The claim was denied by the RO in March 2009.  However, 
during the appeal process, the RO granted an increased rating of 
70 percent for PTSD as of August 12, 2008.  And, as indicated 
above, the Board has confirmed and continued that rating.  
Accordingly, he meets the schedular criteria for a TDIU, and the 
Board's consideration thus turns to whether he is unable to 
secure or follow a substantially gainful occupation as a result 
of his service-connected disabilities.  As noted earlier, a 
combined 70 percent rating is in effect.  In addition to his PTSD 
rating, he has been granted a 10 rating for tinnitus and a 
noncompensable rating for bilateral hearing loss.  

On review of the evidence above the Board finds the evidence 
shows the Veteran's service-connected PTSD renders him 
unemployable.  He exhibits isolating behavior and inability to 
get along with others and to understand complex directions.  
Accordingly, resolving reasonable doubt in the Veteran's favor, 
the criteria for a TDIU have been met.


ORDER

Entitlement to an initial (compensable) rating for bilateral 
hearing loss is denied.  

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.  

Entitlement to an initial rating in excess of 30 percent for 
PTSD, prior to August 12, 2008, is denied.

Entitlement to an initial rating in excess of 70 percent for PTSD 
from August 12, 2008, is denied.  

Entitlement to a TDIU is granted, subject to the criteria 
applicable to the payment of monetary benefits.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


